The Honorable Robert Bentley
Governor of Alabama
Alabama State Capitol
Montgomery, Alabama 36130
Dear Governor Bentley:
We have received your letter of September 23, 2015, in which you request an advisory opinion on the following constitutional questions:
“1. Do any provisions of Act 2015-540 [the general appropriations bill for fiscal year 2016,] violate sections 42 and 43 of the Alabama Constitution, imper-missibly enroaching upon the powers of the executive branch?
“2. Does item 1 and/or 4, above, of Act 2015-540 [regarding how agencies are to handle reductions in appropriations] violate section 213 of the Alabama Constitution, if the relevant appropriations are insufficient to pay for the services provided?
“3. Do any provisions of Act 2015-540, stated above [in the Governor’s letter], violate section 71 of the Alabama Constitution by including matters in the general appropriations bill in addition to appropriations?”
We respectfully decline your request for an advisory opinion.
QUESTIONS DECLINED.
Respectfully Submitted,
/s/ Roy S. Moore Roy S. Moore Chief Justice
/s/ Lyn Stuart Lyn Stuart
/s/ Michael F. Bolin Michael F. Bolin'
/s/ Tom Parker Tom Parker
/s/ Greg Shaw Greg Shaw
/s/A. Kelli Wise A. Kelli-Wise
/s/ Tommy Bryan Tommy Bryan Associate Justices